


Exhibit 10.18

 

This Document Prepared By
and After Recording Return To:

 

Kyle W. Henderson

Chapman and Cutler

111 West Monroe Street

Chicago, Illinois  60603

 

 

 

SPACE ABOVE THIS LINE RESERVED FOR
RECORDER’S USE ONLY

 

NOTICE:  THIS INSTRUMENT SECURES FUTURE ADVANCES UNDER A REVOLVING CREDIT
FACILITY THE PRIORITY OF WHICH DATE TO THE RECORDING DATE HEREOF.  THIS
INSTRUMENT PROVIDES FOR VARIABLE RATES OF INTEREST.

 

FIRST SUPPLEMENT TO MORTGAGE AND
SECURITY AGREEMENT WITH ASSIGNMENT OF RENTS

 

This First Supplement to Mortgage and Security Agreement with Assignment of
Rents dated as of September 27, 2002 (the “Supplement”) is being entered into by
FLORISTS’ TRANSWORLD DELIVERY, INC., a Michigan corporation, formerly known as
Florists’ Transworld Delivery Association, a Michigan not-for-profit
corporation, with its principal place of business and mailing address at
3113 Woodcreek Drive, Downers Grove, Illinois 60515 (hereinafter referred to as
“Mortgagor”), to Harris Trust and Savings Bank, an Illinois banking corporation
with its principal place of business at 111 West Monroe Street, Chicago,
Illinois 60603 (“Harris”), acting as administrative agent hereunder for the
Lenders hereinafter identified and defined (Harris acting as such agent and any
successor or successors to Harris in such capacity being hereinafter referred to
as “Mortgagee”);

 

WITNESSETH THAT:

 

WHEREAS, Mortgagor did heretofore execute and deliver to Mortgagee that certain
Mortgage and Security Agreement with Assignment of Rents dated September 27,
2001, and recorded in the Recorder’s Office of DuPage County, Illinois on
September 28, 2001, as Document No. R2001-208079 (the “Mortgage”), encumbering
the property described on Schedule I attached hereto, in order to secure certain
indebtedness of Mortgagor now or from time to time owing to Mortgagee; and

 

Downers Grove, Illinois

 

--------------------------------------------------------------------------------


 

WHEREAS, the Mortgage currently secures, among other things, (i) those certain
Revolving Notes of Mortgagor (the “Original Revolving Notes”), payable to the
order of the respective Lender named therein in the aggregate principal amount
of $85,000,000 whereby Mortgagor promises to pay said principal amount (or such
lesser amount as may be outstanding at the maturity thereof) on December 31,
2004, the maturity date thereof (the “Original Termination Date”) and (ii) Swing
Line Notes of Mortgagor payable to the order of Harris and maturing no later
than the Original Termination Date in an aggregate principal amount which when
combined with the principal amount of loans outstanding under the Revolving
Notes and Letters of Credit from time to time, shall not at any one time exceed
$85,000,000 (the “Original Swing Line Notes”), the Original Revolving Notes and
Original Swing Line Notes having been issued under, and subject to the
provisions of, and bearing interest as provided in, that certain Credit
Agreement dated as of September 27, 2001 among Mortgagee, Mortgagor and the
banks party thereto (each of such banks from time to time party to the Credit
Agreement being hereinafter referred to as a “Lender” and collectively as the
“Lenders”) (said Credit Agreement, as the same may be amended, modified or
restated from time to time, being herein referred to as the “Credit Agreement”);
and

 

WHEREAS, Mortgagor has concurrently herewith entered into an Amended and
Restated Credit Agreement with Mortgagee and the Lenders bearing even date
herewith (the “Amended Credit Agreement”) whereby the parties have agreed, among
other things, to reduce the amount of the indebtedness evidenced by the Original
Revolving Notes, Original Swing Line Notes and Letters of Credit, to extend the
Original Termination Date, and to amend various other terms and conditions set
forth in the Credit Agreement; and

 

WHEREAS, pursuant to the Amended Credit Agreement, Mortgagor is concurrently
herewith executing and delivering Revolving Notes payable to the order of the
respective Lender named thereon in the aggregate principal amount of $75,000,000
whereby Mortgagor promises to pay said principal sum (or so much thereof as may
be outstanding) at the maturity thereof on December 31, 2005 (the “Termination
Date”), together with interest thereon as set forth in the Amended Credit
Agreement (such Revolving Notes, and any and all notes issued in extension or
renewal thereof or in substitution or replacement therefor, being hereinafter
referred to as the “Revolving Notes”); and

 

WHEREAS, pursuant to the Amended Credit Agreement, Mortgagor is currently
herewith executing and delivering Swing Line Notes in an aggregate principal
amount which when combined with the principal amount of loans outstanding under
the Revolving Notes and Letters of Credit from time to time, shall not at any
one time exceed $75,000,000 payable to the order of Harris and maturing no later
than the Termination Date (such Swing Line Notes and any and all notes issued in
extension or renewal thereof or in substitution or replacement therefor, being
hereinafter referred to as the “Swing Line Notes”, together with the Revolving
Notes being hereafter referred to as the “New Notes”); and

 

WHEREAS, pursuant to the terms of the Amended Credit Agreement, Harris or
certain other Lenders may from time to time issue letters of credit (the
“Letters of Credit”) for the account of Mortgagor with expiry dates on or before
the Termination Date in an aggregate face

 

2

--------------------------------------------------------------------------------


 

amount which, when combined with the principal amount of loans outstanding under
the Revolving Notes from time to time, shall not at any one time exceed
$75,000,000; and

 

WHEREAS, Mortgagor may from time to time enter into one or more interest rate
swap agreements, interest rate cap agreements, interest rate collar agreements,
interest rate hedging agreements, interest rate futures agreements, foreign
currency contracts, currency swap contracts or similar agreements or
arrangements with one or more of the Lenders or their affiliates, for the
purpose of hedging or otherwise protecting Mortgagor against changes in interest
rates and currency exchange rates (the liability of Mortgagor in respect of such
agreements and arrangements with such Lenders or affiliates being hereinafter
referred to as “Hedging Liability”) (Mortgagee and the Lenders, together with
any affiliates of the Lenders to whom any Hedging Liability is owed, being
hereinafter referred to collectively as the “Secured Creditors” and individually
as a “Secured Creditor”); and

 

WHEREAS, as a condition precedent to entering into the Amended Credit Agreement
and making certain other financial accommodations to Mortgagor, Mortgagee
requires Mortgagor, and to accommodate that requirement Mortgagor desires by
this Supplement, to confirm and assure that all the real estate and other
properties, rights, interests and privileges of Mortgagor which are currently
subject to the lien of the Mortgage be and constitute collateral security for
the indebtedness which is evidenced by the New Notes; and

 

WHEREAS, the Mortgage is to continue to secure all the indebtedness now secured
thereby, this Supplement being executed and delivered to confirm and assure the
foregoing;

 

NOW, THEREFORE, for and in consideration of the execution and delivery by
Mortgagee and the Lenders of the Amended Credit Agreement, and other good and
valuable consideration, receipt whereof is hereby acknowledged, the Mortgage
shall be and hereby is supplemented and amended as follows, to wit:

 

To secure (i) the payment of the principal and premium, if any, of and interest
on the New Notes as and when the same become due and payable (whether by lapse
of time, acceleration or otherwise) and all advances now or hereafter made
thereon, (ii) the payment of all sums due or owing with respect to Hedging
Liability, (iii) the payment and performance of all obligations arising under
any applications executed by Mortgagor in connection with any of the Letters of
Credit, including the obligation of Mortgagor to reimburse the Mortgagee for any
draws under the Letters of Credit, (iv) the payment of all other indebtedness,
obligations and liabilities which the Mortgage as supplemented hereby secures
pursuant to any of its terms, and (v) the performance and observance of the
covenants and agreements contained in the Mortgage as supplemented hereby, the
Credit Agreement, the New Notes and any other instrument or document securing
any of the foregoing or setting forth terms and conditions applicable thereto
(all of such indebtedness, obligations, agreements and liabilities described in
clauses (i), (ii), (iii), (iv) and (v) above being hereinafter collectively
referred to as the “indebtedness hereby secured”), Mortgagor does hereby grant,
bargain, sell, convey, mortgage, warrant, assign, and pledge unto Mortgagee, its
successors and assigns, and grant to Mortgagee, its successors and assigns a
security interest in, all and singular that certain real estate lying

 

3

--------------------------------------------------------------------------------


 

and being in DuPage County in the State of Illinois described on Schedule I
attached hereto and made a part hereof, together with all of the properties,
rights, interests and privileges described in Granting Clauses I through VII,
both inclusive, of the Mortgage, each and all of such Granting Clauses being
hereby incorporated by reference herein with the same force and effect as though
set forth herein in their entirety.  The foregoing grant of a lien is in
addition to and supplemental of and not in substitution for the grant of the
lien created and provided for by the Mortgage, and nothing herein contained
shall affect or impair the lien or priority of the Mortgage as to the
indebtedness which would be secured thereby prior to giving effect to this
Supplement.

 

In order to induce Mortgagee and the Lenders to enter into the Amended Credit
Agreement, and to accept this Supplement, Mortgagor hereby further covenants and
agrees with, and represents and warrants to, Mortgagee as follows:

 

1.                                       It is hereby agreed that all the
indebtedness evidenced by the New Notes issued pursuant to the Amended Credit
Agreement shall be secured by the Mortgage in the same manner as if such
indebtedness had been specifically described therein as indebtedness secured
thereby.  All references to the Notes contained in the Mortgage shall be deemed
to be references to the New Notes.

 

2.                                       It is hereby agreed that paragraph 27
of the Mortgage shall be and hereby is amended by deleting the amount “One
Hundred Seventy Million Dollars ($170,000,000)” and replacing it with the amount
“One Hundred Fifty Million Dollars ($150,000,000)”.

 

3.                                       Mortgagor hereby represents and
warrants to Mortgagee that as of the date hereof each of the representations and
warranties set forth in the Mortgage as supplemented hereby are true and correct
and that no Event of Default (as such term is defined in the Mortgage), or any
other event which with the lapse of time or the giving of notice, or both, would
constitute such an Event of Default, has occurred and is continuing or shall
result after giving effect to this Supplement.  Mortgagor hereby repeats and
reaffirms all covenants and agreements contained in the Mortgage, each and all
of which shall be applicable to all of the indebtedness secured by the Mortgage
as supplemented hereby.  Mortgagor repeats and reaffirms its covenant that all
the indebtedness secured by the Mortgage as supplemented hereby will be promptly
paid as and when the same becomes due and payable.

 

4.                                       All capitalized terms used herein
without definition shall have the same meanings herein as they have in the
Mortgage.  The definitions provided herein of any capitalized terms shall apply
to such capitalized terms as the same appear in the Mortgage as supplemented
hereby, all to the end that any capitalized terms defined herein and used in the
Mortgage as supplemented hereby shall have the same meanings in the Mortgage as
supplemented hereby as are given to such capitalized terms herein.  Without
limiting the foregoing, all references in the Mortgage to the term “indebtedness
hereby secured” shall be deemed references to all the indebtedness, obligations
and liabilities secured by the Mortgage as supplemented hereby; all references
in the Mortgage to the term Notes

 

4

--------------------------------------------------------------------------------


 

shall be deemed references, collectively, to the New Notes and any and all notes
issued in extension or renewal thereof or in substitution or replacement
therefor; and all references in the Mortgage to the Credit Agreement shall be
deemed references to the Amended Credit Agreement and as the same may from time
to time hereafter be further amended, modified or restated.

 

5.                                       All of the provisions, stipulations,
powers and covenants contained in the Mortgage shall stand and remain unchanged
and in full force and effect except to the extent specifically modified hereby
and shall be applicable to all of the indebtedness, obligations and liabilities
secured by the Mortgage as supplemented hereby.

 

6.                                       Mortgagor acknowledges and agrees that
the Mortgage as supplemented hereby is and shall remain in full force and
effect, and that the Mortgaged Premises are and shall remain subject to the lien
and security interest granted and provided for by the Mortgage for the benefit
and security of all the indebtedness hereby secured.  Without limiting the
foregoing, Mortgagor hereby agrees that, notwithstanding the execution and
delivery hereof, (i) all rights and remedies of Mortgagee under the Mortgage,
(ii) all obligations of Mortgagor thereunder and (iii) the lien and security
interest granted and provided for thereby are and as amended hereby shall remain
in full force and effect for the benefit and security of all the indebtedness
hereby secured, it being specifically understood and agreed that this Supplement
shall constitute and be, among other things, an acknowledgement and continuation
of the rights, remedies, lien and security interest in favor of Mortgagee, and
of the obligations of Mortgagor to Mortgagee, which exist under the Mortgage as
supplemented hereby.

 

7.                                       This Supplement may be executed in any
number of counterparts and by different parties hereto on separate counterpart
signature pages, each of which when so executed shall be an original but all of
which to constitute one and the same instrument.

 

8.                                       No reference to this Supplement need be
made in any note, instrument or other document making reference to the Mortgage,
any reference to the Mortgage in any of such to be deemed to be a reference to
the Mortgage as supplemented hereby.  This instrument shall be construed and
governed by and in accordance with the laws of the State of Illinois.

 

9.                                       Wherever herein any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party; and all the covenants, promises and agreements by or
on behalf of Mortgagor, or by or on behalf of Mortgagee, or by or on behalf of
the holder or holders of the indebtedness hereby secured contained in the
Mortgage as supplemented hereby shall bind and inure to the benefit of the
respective successors and assigns of such parties, whether so expressed or not.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor has caused these presents to be duly executed the
day and year first above written.

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

 

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

 

Name

Carrie A. Wolfe

 

 

 

Title

CFO, Treasurer

 

 

Accepted and agreed to in Chicago, Illinois as of the day and year first above
written.

 

 

HARRIS TRUST AND SAVINGS BANK, as
Mortgagee

 

 

 

 

 

By

/S/ KIRBY M. LAW

 

 

 

Name

Kirby M. Law

 

 

 

Title

Vice President

 

 

6

--------------------------------------------------------------------------------


 

State of Illinois

 

)

 

 

 

)

SS.

County of DuPage

 

)

 

 

I, the undersigned, Notary Public in and for said County, in the State
aforesaid, do hereby certify that Carrie A. Wolfe, CFO of Florists’ Transworld
Delivery, Inc., a Michigan corporation, who is personally known to me to be the
same person whose name is subscribed to the foregoing instrument as such Carrie
A. Wolfe appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act and deed of said corporation for the uses and
purposes therein set forth.

 

Given under my hand and notarial seal, as of this 25th day of September, 2002.

 

 

 

/S/ SUSAN K. BUSCH

 

 

Notary Public

 

 

 

 

 

 

SUSAN K. BUSCH

 

 

(Type or Print Name)

 

 

 

(Notarial Seal)

 

 

 

Commission Expires:

 

 

 

 

 

7-1-06

 

 

 

--------------------------------------------------------------------------------


 

State of Illinois

 

)

 

 

 

)

SS.

COUNTY OF COOK

 

)

 

 

I, the undersigned, Notary Public in and for said County, in the State
aforesaid, do hereby certify that Kirby M. Law, Vice President of Harris Trust
and Savings Bank, an Illinois banking corporation, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument as
such Vice President, appeared before me this day in person and acknowledged that
he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act and deed of said corporation for
the uses and purposes therein set forth.

 

Given under my hand and notarial seal, as of this 27th day of September, 2002.

 

 

/S/ JUDITH TIGERMAN

 

 

Notary Public

 

 

 

 

 

 

Judith Tigerman

 

 

(Type or Print Name)

 

 

 

(Notarial Seal)

 

 

 

Commission Expires:

 

 

 

 

 

Sept. 27, 2005

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LEGAL DESCRIPTION

 

Debtor

 

Florists’ Transworld Delivery, Inc.

 

Legal Description

 

File No.: CC201388

 

LOTS 1 AND 2 IN ESCHEM SUBDIVISION OF LOT 7 IN THE WOODCREEK BUSINESS PARK,
BEING A SUBDIVISION OF LOT 7 IN WOODCREEK BUSINESS PARK RESUBDIVISION OF LOTS 1
THROUGH 14 AND VACATED EDGEBROOK PLACE, ALL IN WOODCREEK BUSINESS PARK, BEING A
SUBDIVISION OF PARTS OF SECTIONS 25 AND 36, TOWNSHIP 39 NORTH, RANGE 10, EAST OF
THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF SAID ESCHEM SUBDIVISION
OF LOT 7 IN THE WOODCREEK BUSINESS PARK, RECORDED OCTOBER 22, 1985 AS DOCUMENT
R85-91342 AND CERTIFICATE OF CORRECTION RECORDED DECEMBER 2, 1985 AS DOCUMENT
R85-105018, IN DUPAGE COUNTY, ILLINOIS.

 

 

P.I.N. no.:  05-36-202-011   05-36-202-012

Property Address:  3113 Woodcreek Drive, Downers Grove, IL

 

--------------------------------------------------------------------------------
